Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive. Applicant argued the combination of Zeng and Xu does not make obvious the claimed invention. However, Examiner disagrees.
Applicant argued Zeng is not directed to the claimed subject matter. However, Zeng discloses NR TDD (paras. 49 and 62; figs. 4-9) self-contained slots (fig. 4) that each include separate UL and DL control information, where the control information each uses at least one symbol (paras. 56 and 63) and includes an ACK and an SR (para. 60; note: DL control information includes an ACK/NACK as any suitable control information and UL control information includes an SR).
Applicant argued Zeng in view of Xu does not make obvious the claimed invention. However, Zeng discloses the claimed limitations except for a HARQ. Xu discloses an ACK/NACK that is a HARQ (para. 46, first sentence; note: HARQ information in the CCE; para. 50, fifth sentence; note: CCE including a DL NAK in a symbol; note: a DL NAK as a request to retransmit). Therefore, the combination of Zeng in view of Xu fairly teaches and makes obvious the claimed limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9, 12-13, 16, 18, 20, 23-24, 27, 29, 31, 34-35, 38, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0132270) in view of Xu et al. (US 2009/0074090).
Regarding claim 1, Zeng discloses a network node (fig. 1, item 110; fig. 2, item 202; fig. 10; para. 80, last sentence) using new radio time division duplex, NR TDD (paras. 49 and 62; figs. 4-9), the network node comprising: processing circuitry (item 1004) configured to: configure positioning of at least two control messages over at least two symbols of at least one of a single NR TDD downlink, DL, slot, and a single NR TDD uplink, UL, slot (fig. 4 and fig. 6, items 602, 604 and 608; note: self-contained slot has DL and UL transmissions with control messages over at least two symbols – para. 63, first two sentences and para. 56, fifth sentence; note: symbols from scheduling entity on DL), the at least two symbols being different symbols in a time domain (para. 63, first two sentences; figs. 4 and 6; note: symbols of UL and DL control channels having control information; para. 60, second to last sentences), the at least two control 
However, Zeng does not disclose the downlink message ACK as a downlink Hybrid Automatic Repeat Request, HARQ. Xu discloses this feature (para. 46, first sentence; note: HARQ information in the CCE; para. 50, fifth sentence; note: CCE including a DL NAK in a symbol; note: a DL NAK as a request to retransmit). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a downlink control message as a downlink HARQ in the invention of Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing feedback for an uplink transmission as is known in the art (Xu, para. 50; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 12, Zeng discloses a method for discloses a network node (fig. 1, item 110; fig. 2, item 202; fig. 10; para. 80, last sentence) using new radio time division duplex, NR TDD (paras. 49 and 62; figs. 4-9), the method comprising: configuring positioning of at least two control messages over at least two symbols of at least one of a single NR TDD downlink, DL, slot, and a single NR TDD uplink, UL, slot (fig. 4 and fig. 6, items 602, 604 and 608; note: self-contained slot has DL and UL transmissions with control messages over at least two symbols – para. 63, first two sentences and para. 56, fifth sentence; note: symbols from scheduling entity on 
However, Zeng does not disclose the downlink message ACK as a downlink Hybrid Automatic Repeat Request, HARQ. Xu discloses this feature (para. 46, first sentence; note: HARQ information in the CCE; para. 50, fifth sentence; note: CCE including a DL NAK in a symbol; note: a DL NAK as a request to retransmit). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a downlink control message as a downlink HARQ in the invention of Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing feedback for an uplink transmission as is known in the art (Xu, para. 50; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 23, Zeng discloses a wireless device (fig. 1, item 130; fig. 2, item 204x; fig. 11; para. 93) using new radio time division duplex, NR TDD (paras. 49 and 62; figs. 4-9), the wireless device comprising: processing circuitry (item 1104) configured to: operate according to a configured positioning of at least two control messages over at least two symbols 
However, Zeng does not disclose the downlink message ACK as a downlink Hybrid Automatic Repeat Request, HARQ. Xu discloses this feature (para. 46, first sentence; note: HARQ information in the CCE; para. 50, fifth sentence; note: CCE including a DL NAK in a symbol; note: a DL NAK as a request to retransmit). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a downlink control message as a downlink HARQ in the invention of Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing feedback for an uplink transmission as is known in the art (Xu, para. 50; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). 
Regarding claim 34, Zeng discloses a method for a wireless device (fig. 1, item 130; fig. 2, item 204x; fig. 11; para. 93) using new radio time division duplex, NR TDD (paras. 49 and 62; figs. 4-9), the method comprising: operating according to a configured positioning of at least two control messages over at least two symbols of at least one of a single NR TDD downlink, DL, slot, and a single NR TDD uplink, UL, slot (fig. 4 and fig. 6, items 602, 604 and 608; note: self-contained slot has DL and UL transmissions with control messages over at least two symbols – para. 63, first two sentences and para. 56, fifth sentence; note: symbols from scheduling entity on DL; para. 44, last sentence; para. 53, second and last sentences), the at least two symbols being different symbols in a time domain (para. 63, first two sentences; figs. 4 and 6; note: symbols of UL and DL control channels having control information; para. 60, second to last sentences), the at least two control messages comprising: a downlink message configured to be positioned on a first symbol of the at least two symbols of the NR TDD slot (para. 63, first two sentences; figs. 4 and 6; note: symbols of UL and DL control channels having control information; para. 60; note: DL control information includes an ACK/NACK as any suitable control information); and a scheduling request configured to be positioned on a second symbol of the at least two symbols of the NR TDD slot (para. 60, last sentence; note: SR as UL control information), the first symbol being positioned, in the time domain, before the second symbol (fig. 4; note: DL preceding UL). 
However, Zeng does not disclose the downlink message ACK as a downlink Hybrid Automatic Repeat Request, HARQ. Xu discloses this feature (para. 46, first sentence; note: HARQ information in the CCE; para. 50, fifth sentence; note: CCE including a DL NAK in a symbol; note: a DL NAK as a request to retransmit). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a downlink control message as a downlink HARQ in the invention of Zeng. The motivation to have the 
Regarding claims 2, 13, 24 and 35, Zeng in view of Xu teaches and makes obvious the network node of Claim 1, the method of claims 12 and 34, and the wireless device of claim 23, wherein each control message corresponds to a respective symbol of the at least two symbols of the NR TDD slot (Zeng, para. 63, first two sentences; figs. 4 and 6; note: symbols of UL and DL control channels having control information; para. 60, second to last sentences).
Regarding claims 5, 16, 27 and 38, Zeng in view of Xu teaches and makes obvious the network node of Claim 1, the method of claims 12 and 34, and the wireless device of claim 23, wherein a second control message corresponds to the last symbol of the symbols used for uplink and/or corresponds to the last symbol of the NR TDD slot (Zeng, para. 63, second sentence). 
Regarding claims 7, 18, 29 and 40, Zeng in view of Xu teaches and makes obvious the network node of Claim 1, the method of claims 12 and 34, and the wireless device of claim 23, wherein the at least two control messages include: a downlink assignment configured to be positioned on a first symbol of the at least two symbols of the NR TDD slot (Zeng, para. 53, second sentence; para. 60, second sentence; note: scheduling information; figs. 4 and 6) and an uplink Hybrid Automatic Repeat Request, HARQ (Zeng, para. 60, last sentence; para. 1; note: provisional application incorporated by reference; 62/417,789, para. 55, last three sentences; para. 61, penultimate sentence; note: UL HARQ ACK), configured to be positioned on a second symbol of the at least two symbols of the NR TDD slot (Zeng, figs. 4 and 6; para. 60, last sentence), the first symbol being positioned, in the time domain, before the second symbol (figs. 4 and 6; para. 63, first two sentences).
Regarding claims 9, 20, 31 and 42, Zeng in view of Xu teaches and makes obvious the network node of Claim 1, the method of claims 12 and 34, and the wireless device of claim 23, wherein a first control message corresponds to a first symbol of the symbols used for downlink and/or corresponds to a beginning symbol of the NR TDD slot (Zeng, figs. 4-6, items 402, 412, 506 and 606; para. 79, second sentence; note: control information transmitted at the beginning of the slot).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462